Title: To Alexander Hamilton from Rufus King, 12 January 1802
From: King, Rufus
To: Hamilton, Alexander



My dear Sir
London January 12. 1802

Both as a friend and a father I do most unfeignibly participate and condole with you in the heavy affliction that has fallen upon your family. It would be altogether vain for me to have recourse to the usual Topics of consolation, in so severe a Calamity: it must be sought for among the treasures of your own Mind, which nature has so eminently endowed; and after a while, it will likewise be found in the promising Branches of your family, which remain to recall to your remembrance, as well as to console you for, the loss you have suffered.
with the most faithful Regard and attachment.   I am My Dr Sir Yr. affectionate Friend

Rufus King
A. Hamilton Esqr
